— Appeal by the defendant from a *741judgment of the Supreme Court, Kings County (Deeley, J.), rendered March 25, 1986, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We disagree with the defendant’s contention that the People’s identification testimony, contradicted by himself and three other alibi witnesses, did not prove his guilt beyond a reasonable doubt. It is well settled that questions of credibility and identification are primarily for the jury to determine (see, People v Rosa, 125 AD2d 345, lv denied 69 NY2d 954). The jury chose to resolve those questions in favor of the People and we decline to disturb their conclusions in that regard. Upon the exercise of our factual review power, we are satisfied that the defendant’s guilt was established beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s other contentions are unpreserved and, in any event, without merit. Mangano, J. P., Thompson, Bracken and Weinstein, JJ., concur.